                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

FLOYD WILLIAMS                                                            PLAINTIFF

v.                         Case No. 5:19-cv-00106 BSM

DAVID TAYLOR, et al.                                                   DEFENDANTS


                                       ORDER

       This case is terminated because all defendants have been dismissed. See Doc. Nos.

10, 32, 40, 45.

       IT IS SO ORDERED this 24th day of March 2020.




                                                 UNITED STATES DISTRICT JUDGE
